Order
Per Curiam:
Richard Dekruyff appeals, following an evidentiary hearing, the denial of his Rule 24.035 motion for post-conviction relief. Dekruyff claims that plea counsel provided ineffective assistance by: (1) failing to intervene when the court granted Dekruyff additional time to plead guilty; and (2) failing to inform both Dekruyff and the court that if Dekruyff did not plead guilty at that time, the State’s plea offer would expire. Because Dekruyffs claims on appeal differ from those raised before the motion court, they are not preserved. We affirm the motion court’s judgment. Rule 84.16(b).